Title: To Thomas Jefferson from Thomas Newton, Jr., 19 June 1803
From: Newton, Jr., Thomas
To: Jefferson, Thomas


          
            Sir
                     
            Norfolk June 19th. 1803
          
          I now take the liberty of informing you that we have in this place but one Commissioner for Bankrupts Mr. Richd E. Lee having been elected to represent the Borough of Norfolk in the legislature is under the necessity of given up his commission or vacating his seat the former of which he prefers, and also of recommending for Commissioners Messrs Richard Henry Lee and John E Holt—Mr. Lee is a young man who has just commenced the practice of Law, he possesses talents and is very deserving—Mr. Holt has been a Merchant but has for some time giving up Commerce—he is an intelligent man and a worthy Character—both the gentlemen are republicans and will accept of the appointments if you should think proper to confer Commissions. Mr. Nimmo who was some time ago appointed Commissioner has requested me to transmit his commission to the Secretary of State with his acknowledgements to you for the honor done him by the appointment. He has soliceted me to inform you that the reason which compelled him not to accept it was his holding a State office which he preferred Our Laws on that subject you are fully acquainted with. they do not permit an union of Federal & State offices in the same person.—
          Accept Sir my best wishes for yr. health
          
            Tho. Newton Jr
          
        